We think the defendant discharged the plaintiff from its service by the letter of January 5, 1923, and that there was error in the ruling that the meaning and effect of the letter were to be determined by the jury.
We think, however, that the discharge was justified as a matter of law by insubordinate conduct on the part of the employee, and hence that the verdict of the jury could not properly have been other than it was.
The evidence that was excluded would not have altered the result.
The judgment should be affirmed with costs.
CARDOZO, Ch. J., POUND, CRANE, ANDREWS, LEHMAN and KELLOGG, JJ., concur.
Judgment affirmed.